UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IDEAVILLAGE PRODUCTS CORP.,
et al.,
                          Plaintiff,
                                                     20 Civ. 4604 (KPF)
                   -v.-
COPPER COMPRESSION BRANDS                                 ORDER
LLC, et al.,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiffs’ motion to file a second amended

complaint and supporting papers. (Dkt. #50-52). The Court accepts Plaintiffs’

motion despite Plaintiffs’ failure to comply with the Court’s individual rules of

practice. Defendants shall file their opposition on or by June 11, 2021.

Plaintiffs’ reply shall be due on or by June 25, 2021.

      SO ORDERED.

Dated:      May 18, 2021
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
